Citation Nr: 0842980	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip shrapnel injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean, 
Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from January 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board issued a decision in this appeal on February 26, 
2007.  However, in a letter dated in March 2008, appellant's 
attorney asserted that the Board had issued its decision 
without making an effort to obtain relevant ship logs 
pursuant to the duty to assist.  The attorney also thereafter 
provided relevant ship logs from September 1971, which were 
not previously of record.  As a result, in a separate 
decision issued simultaneously to this decision, the Board 
has vacated its decision of February 26, 2007.  

Finally, although additional efforts to obtain relevant ship 
logs has not yet been undertaken by VA in this matter and the 
record also does not contain a waiver of the RO's initial 
review of the ship logs submitted thus far pursuant to 
38 C.F.R. § 20.1304(c) (2008), because the Board has 
determined that service connection for PTSD is now warranted, 
the remand of this claim for further action with respect to 
the ship logs is not required.  

The issue of entitlement to service connection for residuals 
of a right hip shrapnel injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of the Board's decision to grant the veteran's 
claim for service connection for PTSD, any failure on the 
part of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), cannot be 
considered prejudicial to the veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

Service medical records do not reflect complaints or 
treatment for PTSD.  They do reflect that the veteran 
received treatment while assigned to the USS Reeves (DLG-24) 
over the period of June 1971 to May 1974. 

The veteran's DD Form 214 reflects that the veteran's primary 
specialty during service was Boatswain's Mate (BM).  

Ship logs for the USS Reeves for September 8, 1971, reflect 
that a rescue team was assigned from the ship to assist in 
the recovery of the remains of a downed aircraft from the USS 
Oriskany.  It was also noted that the Russians were warned to 
stay away from the rescue area.

VA outpatient records from July 2000 reflect diagnoses of 
PTSD and that the veteran's reported stressors included being 
involved in the pick-up of downed pilots.

VA PTSD examination in November 2000 revealed an Axis I 
diagnosis that included chronic and severe PTSD.  Among the 
stressors reported included an episode on board the USS 
Reeves in which the veteran was reportedly involved in the 
recovery of floating debris from a downed American aircraft 
in the presence of a group of Russian trawlers.  

At the veteran's hearing before the Board in March 2006, the 
veteran testified that his responsibilities on board the USS 
Reeves including assisting in rescue and recovery efforts.


II.  Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  38 C.F.R. § 4.125(a) (2008) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

With respect to the instant claim, the Board again notes that 
not only does the record reflect current and multiple 
diagnoses of PTSD, it also contains a November 2000 VA 
medical opinion that bases such a diagnosis on the veteran's 
reported stressor of assisting in the rescue and recovery of 
a downed aircraft in the presence of Russian trawlers.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Unites States Court of Appeals for Veterans Claims (Court) 
has indicated that this is a two-part process.  VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service.  However, the Board notes that the 
veteran's diagnosis of PTSD is not based on any combat 
stressor and that his claim is instead predicated in part on 
his participation in a rescue and recovery operation while 
aboard the USS Reeves in 1971.  The service medical records 
document the veteran's location on board the USS Reeves in 
September 1971, and ship logs from the ship for September 8, 
1971 document that a rescue and recovery crew was dispatched 
from this vessel on this date.  The logs also reflect that 
the vessel issued a warning to Russian vessels in the area 
not to impede the recovery efforts.  Thus, the Board finds 
that this stressor has been sufficiently verified, and can 
therefore provide a basis for the veteran's diagnosis of 
PTSD.

The Board also notes that it is apparent that in November 
2000, the VA PTSD examiner found that the veteran's stressor 
of having being a member of the research and recovery team 
was sufficient to support a diagnosis of PTSD, and that under 
the criteria set forth in DSM-IV, an individual may have PTSD 
based on exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2008).  

In summary, the Board finds that the evidence is sufficient 
to verify that the veteran was involved in some capacity in 
rescue and recovery efforts involving a downed aircraft while 
on board the USS Reeves in September 1971.  Consequently, 
since such stressor has been further determined to support a 
diagnosis of PTSD, the Board finds that service connection 
for PTSD is warranted. 


ORDER

The claim for service connection for PTSD is granted.  


REMAND

Turning next to the issue of entitlement to service 
connection for residuals of a right hip shrapnel injury, 
while there is an indication in the record that VA is not 
able to obtain ship logs for the USS Reeves due to copying 
charges imposed by the Naval Historical Society, the claims 
file reflects that the veteran was able to get logs for the 
USS Reeves for September 8, 1971.  In addition, although a 
service medical record entry for September 19, 1971 reflects 
only treatment for a laceration to the left leg, it is the 
veteran's contention (at least one of his contentions) that 
the incident that resulted in this laceration also resulted 
in residual shrapnel in his right hip.  

Therefore, the Board finds that this claim should be remanded 
to give the veteran an opportunity to provide additional 
pertinent ship logs for the USS Reeves that support his 
claim, including, but not necessarily limited to, the ship 
logs for September 19, 1971.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given an 
opportunity to forward any additional 
ship logs for the USS Reeves that 
support his remaining claim, including, 
but not necessarily limited to, the 
ship logs for September 19, 1971.

2.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


